Citation Nr: 1442282	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder.

(The Board addresses the claim of entitlement to service connection for a left forearm and wrist disorder in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


REMAND

The Veteran perfected an appeal as to the denial of his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  He contends that he currently suffers from PTSD due to several in-service events.  According to the United States Court of Appeals for Veterans Claims, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   For this reason, the Veteran's claim is recharacterized as a claim for service connection for a psychiatric disorder, to include PTSD. 

The Veteran claims that while stationed in Germany during service, he participated in several missions that involved parachuting into Vietnam, during which he killed members of enemy forces and was exposed to various combat stressors.  He contends that these specific stressors caused a psychiatric disorder, which he claims is PTSD.  He has described experiencing symptoms including nightmares, insomnia, feelings of impending doom and death, feelings of alienation, distrust of others, and being prone to angry outbursts.  The Veteran has not undergone a VA examination to evaluate his claimed symptoms.  His DD Form 214 indicates that his military specialty was light weapons infantry and he was awarded a parachute badge.  His service personnel records reveal that he was stationed in Germany from April 1968 to October 1970.  

In November 2012, the Defense Personnel Records Information Retrieval System (DPRIS) indicated that they had coordinated their research with the U.S. Army Center of Military History (CMH) at Fort Lesley J. McNair in Washington, DC.  According to CMH, the 2nd Battalion, 509th Infantry (2nd Bn, 509th Inf) was assigned to the 8th Infantry Division and located in Germany during 1968.  Additionally, the 2nd Bn, 509th Inf lineage submitted by the CMH does not show Vietnam War campaign credit.  The DPRIS does not maintain 1968 Morning Reports (MRs), DA Form 1, for the 2nd Bn, 509th Inf.  DPRIS advised that a MR search should be performed in order to determine whether the Veteran was reassigned to a unit deploying to or serving in the Republic of Vietnam.  

However, later that month, the RO issued a memorandum finding that there was insufficient information to forward the Veteran's information to the Joint Services Records Research Center (JSRRC) or to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Thus, the RO concluded that there was a lack of information required to corroborate the reported stressors associated with the Veteran's claim for service connection for PTSD.

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to POW experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39843 (2010).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  In light of the above and the revised regulatory revision, a MR search should be performed, by the appropriate agency or department, in order to determine whether the Veteran was reassigned to a unit deploying to or serving in the Republic of Vietnam, as recommended by DPRIS.  

If, and only if, the RO determines that a specific stressor or stressors are established by the record, the Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder, to include PTSD that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2013). 

On remand, prior to any examination, the Veteran should also be afforded the opportunity to identify or submit any additional pertinent evidence in support of his claim.
 
The record indicates that the Veteran has been and may still be incarcerated by the Arkansas Department of Corrections.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Thus, if the Veteran is currently incarcerated, all reasonable measures should be taken to provide him with this examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See Bolton, supra.

Accordingly, the case is remanded for the following action:
 
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After requesting any additional required information from the Veteran, the RO must forward the Veteran's statements of his alleged PTSD stressors, as well as copies of his service personnel records and any other relevant evidence, to the Joint Services Records Research Center (JSRRC) and National Archives and Records Administration (NARA), or any other indicated institution, to obtain Morning Reports of the Veteran's unit, in order to determine whether the Veteran was reassigned to a unit deploying to or serving in the Republic of Vietnam during the applicable period.

3.  If, and only if, the RO determines that a specific stressor or stressors are established by the record, the Veteran must be afforded an appropriate VA examination to determine the whether any previously or currently diagnosed psychiatric disorder, to include PTSD, is related to his military service.  The RO must determine whether the Veteran is still incarcerated, and if so, attempt to schedule him for a VA examination in accordance with the procedures outlined at M21-1MR, Part III, Subpart iv.3.A.11.d.  If he has been released from incarceration, schedule him for an appropriate VA examination in accordance with regular procedures.  All indicated tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed. 

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's active duty service, or to any incident therein. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.
 
The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

If the Veteran has not been released from incarceration, and for whatever reason cannot be provided with an examination after compliance with M21-1MR, Part III, Subpart iv.3.A.11.d, his claims file and a complete copy of this Remand should still be forwarded to an appropriate VA examiner to obtain a medical opinion as described herein.
 
4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all appropriate development, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


